                      Case 4:20-cv-03056-DMR Document 96 Filed 10/09/20 Page 1 of 2


            1
            2
            3
            4
            5
            6
            7
            8
                                          UNITED STATES DISTRICT COURT
            9
                                        NORTHERN DISTRICT OF CALIFORNIA
          10
                                                 OAKLAND DIVISION
          11
          12     IN RE PLAID INC. PRIVACY LITIGATION        Master Docket No. 4:20-cv-03056-DMR
          13
                 ______________________________________     ORDER GRANTING JOINT STIPULATION
          14                                                MODIFYING BRIEFING SCHEDULE FOR
                 THIS DOCUMENT RELATES TO:                  DEFENDANT’S MOTION TO DISMISS
          15                                                PLAINTIFFS’ CONSOLIDATED AMENDED
                                   ALL ACTIONS              COMPLAINT
          16
          17                                                Hon. Donna M. Ryu
          18                                                Action Filed:   May 4, 2020
          19                                                Trial Date:     None Set
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
                          ORDER GRANTING JOINT STIPULATION MODIFYING BRIEFING SCHEDULE FOR
                          DEFENDANT’S MOTION TO DISMISS – MASTER DOCKET NO. 4:20-CV-03056-DMR
                      Case 4:20-cv-03056-DMR Document 96 Filed 10/09/20 Page 2 of 2


            1           This matter is before the Court pursuant to the parties’ stipulation to modify the briefing
            2    schedule for Defendant’s Motion to Dismiss Plaintiffs’ Consolidated Amended Complaint. Based on
            3    the stipulation of the parties and good cause appearing, IT IS HEREBY ORDERED that:
            4           1.      Plaintiffs’ Opposition to Plaid’s Motion to Dismiss is due November 17, 2020.
            5           2.      Defendant’s Reply in Support of the Motion to Dismiss is due December 11, 2020.
            6           IT IS SO ORDERED.
                                                                                     ISTRIC
                                                                                TES D      TC
            7     Dated:     October 9, 2020                                  TA




                                                                                                    O
                                                                          S
                                                                        The Honorable Donna M. Ryu




                                                                                                     U
                                                                        ED
            8                                                           United States District Judge




                                                                                                      RT
                                                                                                   D
                                                                                            RDERE




                                                                    UNIT
                                                                                      OO
            9                                                                 IT IS S




                                                                                                             R NIA
          10
                                                                                               M. Ryu
                                                                    NO
          11                                                                           onna
                                                                               Judge D




                                                                                                            FO
          12                                                            RT




                                                                                                        LI
                                                                          H  ER




                                                                                                        A
          13                                                                      N                     C
                                                                                                    F
                                                                                      D IS T IC T O
                                                                                            R
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &                                                      1
Crutcher LLP
                             ORDER GRANTING JOINT STIPULATION MODIFYING BRIEFING SCHEDULE FOR
                             DEFENDANT’S MOTION TO DISMISS – MASTER DOCKET NO. 4:20-CV-03056-DMR
